Title: Wilhem & Jan Willink to John Adams, 16 February 1784
From: Wilhem & Jan Willink
To: Adams, John


        
          Sir
          Amsterdam 16 febr 1784
        
        We received with pleasure your Excelly’s favour this morning and hope you are satisfyed with our endeavours to safe the honour of Congress drafts, the more as on the Reduced sheme is agreed for the million, so the inclosed explication will manifest to your Excellency, that in the final redeeming it is more profitable ƒ 1.89.946:17— than negotiated at 6 per C:
        a principal House the Broker, endeavour’d to persuade to take 100 Oblts. but refused it, because it considered the intrest too Low yet for America and that it considered it not convenient for his intrest, to take a share of it, you may guess at the name written with four letters.
        We have the honour to remain most respectfully / Sir / Your Excellency’s most / Humb & Obedient servants
        
          Wilhem & Jan Willink
        
       
        ENCLOSURE
        Sheme of a Loan of two million of Guilders, Negotiated at 6 Pr. Ct. in the Year
         
          
            Pmo:
            feby:
            1784 . . . .
            Negot: Principal Sum of . . . .
            ƒ 2000000. —. —
          
          
            
            
            
            
            6 pC . . . . . . . . .
            ″  120000. —. —
          
          
            
            
            
            
            
            ƒ 2120000. —. —
          
          
            
            ″
            1785 . . . .
            ƒ2000000 . . . . . . .
            4 pC . . .
            ″   80000. —. —
          
          
            
            
            
            
            
            ƒ 2040000. —. —
          
          
            
            
            
            
            6 pC . . . . . . . . .
            ″  122400. —. —
          
          
            
            
            
            
            
            ƒ 2162400. —. —
          
          
            
            ″
            1786 . . . .
            ″2050000 . . . . . . .
            4 . . . . . .
            ″   82000. —. —
          
          
            
            
            
            
            
            ƒ 2080400. —. —
          
          
            
            
            
            
            6 pC . . . . . . . . .
            ″  124824. —. —
          
          
            
            
            
            
            
            ƒ 2205224. —. —
          
          
            
            ″
            1787 . . . .
            2050000 . . . . . . .
            4 . . . . . .
            ″   82000. —. —
          
          
            
            
            
            
            
            ƒ 2123224. —. —
          
          
            
            
            
            
            6 pC . . . . . . . . .
            ″  127393.  9 . —
          
          
            
            
            
            
            
            ƒ 2250617.  9 . —
          
          
          
            
            ″
            1788 . . . .
            2110000 . . . . . . .
            4 . . . . . .
            ″   84400. —. —
          
          
            
            
            
            
            
            ƒ 2166217.  9 . —
          
          
            
            
            
            
            6 pC . . . . . . . . .
            ″  129973.  1 . —
          
          
            
            
            
            
            
            ƒ 2296190. 10. —
          
          
            
            ″
            1789 . . . .
            2110000 . . . . . . .
            4 . . . . . .
            ″   84400. —. —
          
          
            
            
            
            
            
            ƒ 2211790. 10.  —
          
          
            
            
            
            
            6 pC . . . . . . . . .
            ″  132707.  9.  —
          
          
            
            
            
            
            
            ƒ 2344497.19. —
          
          
            
            ″
            1790 . . . .
            ″2180000 . . . . . . .
            4 . . . . . .
            ″  87200. —. —
          
          
            
            
            
            
            
            ƒ 2257297. 19. —
          
          
            
            
            
            
            6 pC . . . . . . . . .
            ″  135437.18. —
          
          
            
            
            
            
            
            ƒ 2392735.17. —
          
          
            
            ″
            1791 . . . .
            2180000 . . . . . . .
            4 . . . . . .
            ″   87200. —. —
          
          
            
            
            
            
            
            ƒ 2305535.17. —
          
          
            
            
            
            
            6 pC . . . . . . . . .
            ″  138332. 3. —
          
          
            
            
            
            
            
            ƒ 2443868. —. —
          
          
            
            ″
            1792 . . . .
            2270000 . . . . . . .
            4 . . . . . .
            ″   90800. —. —
          
          
            
            
            
            
            
            ƒ 2353068. —. —
          
          
            
            
            
            
            6 pC . . . . . . . . .
            ″  141184. 2. —
          
          
            
            
            
            
            
            ƒ 2494252. 2. —
          
          
            
            ″
            1793 . . . .
            ″2270000 . . . . . . .
            4 . . . . . .
            ″   90800. —. —
          
          
            
            
            
            
            
            ƒ 2403452. 2. —
          
          
            
            
            
            
            6 pC . . . . . . . . .
            ″  144207. 3. —
          
          
            
            
            
            
            
            ƒ 2547659. 5. —
          
          
            
            ″
            1794 . . . .
            2370000 . . . . . . .
            4 . . . . . .
            ″   94800. —. —
          
          
            
            
            
            
            
            ƒ 2452859. 5. —
          
          
            
            
            
            
            6 pC . . . . . . . . .
            ″  147171. 11. —
          
          
            
            
            
            
            
            ƒ 2600030. 16. —
          
          
            
            ″
            1795 . . . .
            2370000 . . . . . . .
            4 . . . . . .
            ″  94800. —. —
          
          
            
            
            
            
            
            ƒ 2505230.16. —
          
          
            
            
            
            
            6 pC . . . . . . . . .
            ″  150313.17. —
          
          
            
            
            
            
            
            ƒ 2655544. 13. —
          
          
            
            ″
            1796 . . . .
            ″2490000 . . . . . . .
            4 . . . . . .
            ″   99600. —. —
          
          
            
            
            
            
            
            ƒ 2555944.13. —
          
          
            
            
            
            
            6 pC . . . . . . . . .
            ″  153356.14. —
          
          
            
            
            
            
            
            ƒ 2709301. 7. —
          
          
          
            
            ″
            1797 . . . .
            ″2490000 . . . . . . .
            4 . . . . . .
            ″   99600. —. —
          
          
            
            
            
            
            
            ƒ 2609701. 7. —
          
          
            
            
            
            
            6 pC . . . . . . . . .
            ″  156582. 2. —
          
          
            
            
            
            
            
            ƒ 2766283. 9. —
          
          
            
            ″
            1798 . . . .
            ″2690000 . . . . . . .
            4 . . . . . .
            ″  107600. —. —
          
          
            
            
            
            
            
            ƒ 2658683. 9. —
          
          
            
            
            
            
            6 pC . . . . . . . . .
            ″  159521. —. —
          
          
            
            
            
            
            
            ƒ 2818204. 9. —
          
          
            
            ″
            1799 . . . .
            ƒ2690000 . . . . . . .
            4pC . . . .
            ″  107600. —. —
          
          
            
            
            
            
            
            ƒ 2710604. 9. —
          
          
            
            
            
            
            6 pC . . . . . . . . .
            ″  162636. 5. —
          
          
            
            
            
            
            
            ƒ 2873240.14. —
          
          
            
            ″
            1800 . . . .
            ″2690000 . . . . . . .
            4 . . . . . .
            ″  107600. —. —
          
          
            
            
            
            
            
            ƒ 2765640.14. —
          
          
            
            
            
            
            6 pC . . . . . . . . .
            ″  165938. 9. —
          
          
            
            
            
            
            
            ƒ 2931579. 3. —
          
          
            
            ″
            1801 . . . .
            ″2690000 . . . . . . .
            4            
             107600. —. —
          
          
            
            
            
            
            
            ƒ 2823979. 3. —
          
          
            
            
            Redimb:
            300000 . . .
            & premium . . .
            ″  312000. —. —
          
          
            
            
            
            
            
            ƒ 2511979. 3. —
          
          
            
            
            
            
            6 pC . . . . . . . . .
            ″  150718. 15. —
          
          
            
            
            
            
            
            ƒ 2662697.18. —
          
          
            
            ″
            1802 . . . .
            ƒ2390000 . . . . . . .
            4 . . . . . .
            ″   95600. —. —
          
          
            
            
            
            
            
            ƒ 2567097. 18. —
          
          
            
            
            redimabe:
            310000
            & premium . . .
            ″   325500. —. —
          
          
            
            
            
            
            
            ƒ 2241597.18. —
          
          
            
            
            
            
            6 pC . . . . . . . . .
            ″  134495.17. —
          
          
            
            
            
            
            
            ƒ 2376093.15. —
          
          
            
            ″
            1803 . . . .
            ƒ2080000 . . . . . . .
            4 . . . . . .
            ″   83200. —. —
          
          
            
            
            
            
            
            ƒ 2292893. 15. —
          
          
            
            
            redimabe:
            320000 . . .
            & premium . . .
            ″  339200. —. —
          
          
            
            
            
            
            
            ƒ 1953693.15. —
          
          
            
            
            
            
            6 pC . . . . . . . . .
            ″  117221.12. —
          
          
            
            
            
            
            
            2070915. 7. —
          
          
            
            ″
            1804 . . . .
            ƒ1760000 . . . . . . .
            4 . . . . . .
            ″   70400. —. —
          
          
            
            
            
            
            
            ƒ 2000515. 7. —
          
          
          
            
            
            redimabe:
            340000 . . .
            & premium . . .
            ″  363800. —. —
          
          
            
            
            
            
            
            ƒ 1636715. 7. —
          
          
            
            
            
            
            6 pC . . . . . . . . .
            ″   98202.18. —
          
          
            
            
            
            
            
            ƒ 1734918. 5. —
          
          
            
            ″
            1805 . . . .
            ƒ1420000 . . . . . . .
            4 . . . . . .
            ″    56800. —. —
          
          
            
            
            
            
            
            ƒ 1678118. 5. —
          
          
            
            
            redime:
            350000 . . .
            & premium . . .
            ″  378000. —. —
          
          
            
            
            
            
            
            ƒ 1300118. 5. —
          
          
            
            
            
            
            6 pCt: . . . . . . . .
            ″   78007. 2. —
          
          
            
            
            
            
            
            ƒ 1378125. 7. —
          
          
            
            ″
            1806 . . . .
            ƒ1070000 . . . . . . .
            4 . . . . . .
            ″  42800. —. —
          
          
            
            
            
            
            
            ƒ 1335325. 7. —
          
          
            
            
            redimabe:
            370000 . . .
            & premium . . .
            ″  403300. —. —
          
          
            
            
            
            
            
            ƒ 932025. 7. —
          
          
            
            
            
            
            6 pC . . . . . . . . .
            ″  55921. 10. —
          
          
            
            
            
            
            
            ƒ 987946.17. —
          
          
            
            ″
            1807 . . . .
            ƒ700000 . . . . . . .
            4 . . . . . .
            ″  28000. —. —
          
          
            
            
            
            
            
            ƒ 959946.17. —
          
          
            
            
            redimabe:
            700000 . . .
            & premium . . .
            ″ 770000. —. —
          
          
            
            
            
            
            
            ƒ 189946.17. —
          
        
        Whch. Shews this plan more favourable ƒ189946:17— than if negotiated merely at the rate of 6 perCt interest:
      